Title: From George Washington to Frederick Weissenfels, 19 May 1782
From: Washington, George
To: Weissenfels, Frederick


                        
                            Sir
                            May 19 1782
                            
                        
                        I have reced your favor of yesterday Orders shall be given to the Contracters at the upper Posts to furnish
                            Provision for the Levies in those parts in such quantities & to such persons as the Governor shall direct—The
                            levies at Bedford may draw from the nearest Continental place of Issue & those at Orange Town from Dobbs ferry
                            Orders will be given accordingly—I have given Capt. White an Order for the Ammunition necessary for the troops to go to
                            the frontier. I am



                        
                            N.B. The order was for 24. Rounds Cartridges & Flints for 300 Men.
                        
                    